Case 2:17-cr-00121-GEKP Document 254 Filed 03/10/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
V. !
KHALIF HUNTER No. 17-er-121-4
ORDER

AND NOW, this 9th day of March, 2021, upon consideration of Khalif Hunter’s § 2255
Motion to Vacate/Set Aside/Correct a Sentence (Doc. No. 216), the Government’s Response to
the Motion (Doc. No. 222), and Mr. Hunter’s Reply in Further Support of the Motion (Doc. No.
227), itis ORDERED that:

1. The Motion (Doc. No. 216) is DENIED for the reasons set forth in the Court’s

Memorandum Opinion.

2. No certificate of appealability will issue because reasonable jurists would not disagree

with this denial of Mr. Hunter’s Motion.

3. The Clerk of Court shali mark this matter CLOSED for all purposes, including

statistics.

   

 

E.K. PRATTER
UNITED STATES DISTRICT JUDGE
